    Case: 1:17-md-02804-DAP Doc #: 3284 Filed: 04/30/20 1 of 4. PageID #: 493015




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
    OPIATE LITIGATION                               )
                                                    )   Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                       )
                                                    )   Judge Dan Aaron Polster
    All Cases                                       )
                                                    )   ORDER DE-DESIGNATING DEA
                                                    )   SUSPICIOUS ORDER REPORTS
                                                    )



           Before the Court is the “Media Intervenors”1 Motion to De-Designate Suspicious Order

Reports. Doc. #: 3277. This motion is essentially a repeat of an earlier request filed by the same

parties.

           Specifically, on July 15, 2019, the Court entered an Order that: (1) lifted protections

regarding certain ARCOS data, and (2) directed the parties to submit a proposed modified

protective order regarding Suspicious Order Reports (“SORs”). Doc. #: 1845. On July 26, 2019,

the Media Intervenors and the DEA reached agreement on a proposed order to de-designate SORs,

see doc. #: 2040-2, but certain Defendants2 objected to the Proposed Order, see doc. #: 2080. The

Media Intervenors and Plaintiffs each filed a response to Defendants’ objections. Doc. ##: 2127;

2128; 2130. The Court, however, did not ever address the Defendants’ objections or rule on the


1
  “Media Intervenors” are the W.P. Company, LLC, dba The Washington Post, and HD Media Company, LLC, dba
Charleston Gazette-Mail.
2
  AmerisourceBergen Drug Corporation; Anda, Inc.; Cardinal Health, Inc.; Discount Drug Mart, Inc.; CVS Rx
Services, Inc. and CVS Indiana, LLC; HBC Service Company; H.D. Smith LLC, fka H.D. Smith Wholesale Drug
Company, H.D. Smith Holdings, LLC, and H.D. Smith Holding Company; Henry Schein, Inc. and Henry Schein
Medical Systems, Inc.; McKesson Corporation; Rite Aid of Maryland, Inc. dba Rite Aid Mid-Atlantic Customer
Support Center; Walgreen Co. and Walgreen Eastern Co.; Walmart, Inc., and Prescription Supply Inc.
    Case: 1:17-md-02804-DAP Doc #: 3284 Filed: 04/30/20 2 of 4. PageID #: 493016



request for entry of the Proposed Order. The Media Intervenors’ present motion now asks the

Court again to issue their Proposed Order. For the reasons that follow, Defendants’ objection is

OVERRULED and the proposed order is adopted, as set forth below.

          In their objection, Defendants assert that: (1) harm to Defendants and third-parties would

flow from disclosure of these SORs; and (2) the SORs are not judicial records subject to the strong

presumption in favor of openness. The Court finds these objections unpersuasive.

          Regarding harm, on November 5, 2019, Special Master Cohen issued a Redaction Order

(doc. #: 2909) providing guidance to the parties on redaction and sealing of documents, in light of

the Sixth Circuit’s mandate3 vacating this Court’s ARCOS Protective Order. The Redaction Order

stated that “all SORs shall be unsealed and/or unredacted unless a Defendant can demonstrate that

specific information contained in the SOR provides a clear indication to a potential customer of a

way to ‘game the system’ and defeat the Defendants’ SOMS or lead to diversion.” Id. at 6

(emphasis in original). Defendants have not made any such showing. Moreover, it is telling that

the DEA itself – the very federal agency responsible for guarding against drug diversion, and

ensuring its own future investigations will not be thwarted – has agreed to disclosure of the SORs.

          As to the argument that the SORs are not judicial records subject to the strong presumption

in favor of openness, the simple fact is that there is no meaningful distinction between the ARCOS

data and the SORs. Both have been referred to equally on the judicial record, both are not recent,

and as to both the “Defendants’ interests are far outweighed by the specific, concrete interest

Intervenors and the public have in disclosure.” In re Nat’l Prescription Opiate Litig., 927 F.3d

919, 938 (6th Cir. 2019).



3
    See In re Nat’l Prescription Opiate Litig., 927 F.3d 919 (6th Cir. 2019).


                                                   2
    Case: 1:17-md-02804-DAP Doc #: 3284 Filed: 04/30/20 3 of 4. PageID #: 493017



        Accordingly, the Court adopts the Media Intervenors’ and DEA’s Proposed Order as

follows:

        Pursuant to the agreement of the United States Department of Justice and the Media

Intervenors, the Court hereby orders the de-designation, under Paragraph 11 of Opinion and

Consolidated ARCOS Protective Order (ECF No. 1545), of the Suspicious Order Reports (SORs)

produced by the Drug Enforcement Administration (DEA) in this litigation, as follows:

        1.       Upon issuance of this order, the “electronic SORs data,” which are defined as those

SORs that registrants sent to DEA headquarters pursuant to memorandums of agreement, that were

produced by the DEA to the parties, shall be de-designated confidential and its possession, use,

and disclosure will no longer be restricted by the Protective Order;

        2.       DEA shall have fourteen (14) days from the issuance of this order to review the

remaining SORs data4 it produced to determine whether any additional redactions are warranted

for privileged information, including, but not limited to, law enforcement sensitive information,

confidential source information, grand jury information, and privacy protected information. If the

DEA determines additional redactions are warranted, it shall notify the parties and the Media

Intervenors of such redactions and the basis therefore, and will provide the parties with a revised

redacted version of that SOR that is not designated confidential. The Media Intervenors reserve

the right to contest any additional redactions. The remaining SORs data produced by DEA to the

parties shall be de-designated confidential no later than 14 days from the issuance of this order,




4
  The “remaining SORs data” includes: (1) submissions by registrants to DEA field offices, and (2) DEA-6 reports
prepared by the DEA from SORs data. With respect to the first category, the DEA does not anticipate any redactions.
However, due to the manner of the original production in which these two categories of documents were produced
together, it is not possible to identify the two separate categories without reviewing the full production.

                                                        3
Case: 1:17-md-02804-DAP Doc #: 3284 Filed: 04/30/20 4 of 4. PageID #: 493018



    and its possession, use, and disclosure will no longer be restricted by the protective order.

           IT IS SO ORDERED.


                                              /s/ Dan Aaron Polster April 30, 2020
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




                                              4
